November 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           JEFF WATERS, Appellant

NO. 14-15-00888-CV                          V.

        TEXAIR VENDING, LLC AND MARK RUTOWSKI, Appellees
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on October 6, 2015. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jeff Waters.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.